927 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Russell ADRINE, Esq., Plaintiff-Appellant,v.John T. CORRIGAN;  Stephen Canfil;  Sgt. Ralph Bottone;,Investigator Joseph Wegas;  Richard Dicicco;  andJohn Roes, etc., Defendants-Appellees.
No. 90-3273.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1991.

On Appeal from the United States District Court for the Northern District of Ohio, 88-01344, KRENZLER, J.
N.D.Ohio
AFFIRMED.
Before KENNEDY and ALAN E. NORRIS, Circuit Judges;  JOINER, Senior District Judge.*
PER CURIAM.


1
Plaintiff, Russell Adrine, appeals from the order of the district court dismissing his action against defendants.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in dismissing the action.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the order of the district court, dated February 22, 1990, is affirmed upon the reasoning set out by that court in its Memorandum Opinion of that same date.



*
 The Honorable Charles W. Joiner, Senior United States District Judge for the Eastern District of Michigan, sitting by designation